                     Case 18-10601-MFW               Doc 1598        Filed 10/12/18         Page 1 of 5



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                : Chapter 11
In re:                                                          :
                                                                : Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                     :
                                                                : (Jointly Administered)
                            1
                  Debtors.                                      :
                                                                : Hearing Date: November 6, 2018 at 2:00 p.m. (ET)
                                                                  Objection Deadline: At or before the Hearing
                                                                :
-------------------------------------------------------------- x

      MOTION TO FILE UNDER SEAL PORTIONS OF THE DECLARATION OF ROBERT
        A. DEL GENIO IN SUPPORT OF MOTION OF THE DEBTORS AND LANTERN
      ENTERTAINMENT, LLC PURSUANT TO FED. R. BANKR. P. 9019 FOR APPROVAL
        OF STIPULATION REGARDING THE ASSUMPTION AND ASSIGNMENT OF
                              NETFLIX CONTRACTS

                       The above-captioned debtors and debtors in possession (the “Debtors”) and

      Lantern Entertainment LLC (“Lantern”), by and through their undersigned counsel, hereby file

      this motion (the “Motion”) for entry of an order, pursuant to section 107(b) of title 11 of the

      United States Code (the “Bankruptcy Code”), Rule 9018 of the Federal Rules of Bankruptcy

      Procedure (the “Bankruptcy Rules”), and Rules 9018-1(d) and 9018-1(f) of the Local Rules of

      Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

      Delaware (the “Local Rules”), authorizing the Debtors and Lantern to file under seal certain

      confidential commercial information in the Declaration of Robert A. Del Genio in Support of

      Motion of the Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 For




      1
               The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
      (3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
      New York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
      procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
      numbers are not provided herein. A complete list of this information may be obtained on the website of the Debtors’
      noticing and claims agent at http://dm.epiq11.com/twc.



      #50477212 v1
               Case 18-10601-MFW        Doc 1598      Filed 10/12/18    Page 2 of 5



Approval of Stipulation Regarding the Assumption and Assignment of Netflix Contracts (the

“Declaration”). In support of this Motion, the Debtors and Lantern respectfully state as follows:

                                        BACKGROUND

                1.    On August 13, 2018, the Debtors and Lantern filed the Motion of the

Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 for Approval of

Stipulation Regarding the Assumption and Assignment of Netflix Contracts (D.I. 1350) (the

“Settlement Motion”). By the Settlement Motion, the Debtors and Lantern seek Court approval

of a settlement stipulation (the “Stipulation”) by and among the Debtors, Lantern, Netflix Global

LLC, Netflix International B.V., Netflix Studios LLC and Netflix, Inc. (collectively, “Netflix”).

                2.    On August 29, 2018, Viacom International Inc. (“Viacom”) filed the

Objection of Viacom International Inc. to Settlement Agreement Among the Debtors, Lantern

and Netflix (Docket No. 1416) (the “Viacom Objection”).

                3.    On September 20, 2018, the Debtors and Lantern filed the Reply (Docket

No. 1513) (the “Reply”).

                4.    Contemporaneously with the filing of this Motion, the Debtors and

Lantern are filing the Declaration.      The Declaration refers to provisions of the Netflix

agreements that contain confidential commercial information and accordingly, the Debtors and

Lantern are filing this Motion to seal such information.

                                    RELIEF REQUESTED

                5.    By this Motion, Lantern and the Debtors request entry of an order (i)

permitting the Debtors and Lantern file under seal the unredacted Declaration containing

references to the confidential commercial terms of the Nextflix agreements and (ii) directing that

the unredacted Declaration shall remain under seal and confidential and not be made available to



                                                -2-
#50477212 v1
               Case 18-10601-MFW         Doc 1598       Filed 10/12/18     Page 3 of 5



anyone except for (a) the Court, (b) the U.S. Trustee (if requested), (c) counsel for the official

committee of unsecured creditors (the “Committee”) on a “professional eyes only” basis, (d)

counsel to Viacom and (e) counsel to Netflix.

                              BASIS FOR RELIEF REQUESTED

                6.     Section 107(b) requires the Court to protect confidential commercial

information from public disclosure. 11 U.S.C. § 107(b) (“On request of a party in interest, the

bankruptcy court shall . . . protect an entity with respect to a trade secret or confidential research,

development, or commercial information . . . .”). Once the Court determines that an entity is

seeking protection of information that falls within one of the categories enumerated in section

107(b) of the Bankruptcy Code, such as confidential commercial information, “the court is

required to protect a requesting interested party and has no discretion to deny the application.”

Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24,

27 (2d Cir. 1994).

                7.     Courts have held that protection under section 107(b) of the Bankruptcy

Code must be granted if the information sought to be protected is commercial information, and

significantly, that commercial information need not rise to the level of a trade secret to be

entitled to protection. Id. at 28 (finding that the use of the disjunctive in section 107(b)(1)

“neither equates ‘trade secret’ with ‘commercial information’ nor requires the latter to reflect the

same level of confidentiality as the former”). Further, in contrast with Rule 26(c) of the Federal

Rules of Civil Procedure, section 107(b) of the Bankruptcy Code does not require an entity

seeking such protection to demonstrate “good cause.” Orion Pictures Corp., 21 F.3d at 28. Nor

does it require a finding of “extraordinary circumstances or compelling need.” Id. at 27.




                                                 -3-
#50477212 v1
               Case 18-10601-MFW         Doc 1598      Filed 10/12/18    Page 4 of 5



                 8.     Rather, a party seeking the protection of section 107(b) of the Bankruptcy

Code need only demonstrate that the information is “confidential” and “commercial” in nature.

Id. at 27; see also In re Global Crossing Ltd., 295 B.R. 720, 725 (Bankr. S.D.N.Y. 2003)

(recognizing that the purpose of Bankruptcy Rule 9018 is to “protect business entities from

disclosure of information that could reasonably be expected to cause the entity commercial

injury”).      Once it is established that the subject information qualifies as “commercial

information” under section 107(b)(1), the Bankruptcy Code mandates that this information be

protected from disclosure. See Global Crossing, 295 B.R. at 725.

                 9.     Sufficient cause exists for the Court to grant the relief requested in this

Motion because the Netflix agreements contain confidential “commercial information” as used in

section 107(b)(1). Specifically, the Netflix agreements contain information regarding the terms

upon which certain content was licensed to Netflix for use on its online streaming service, which

Netflix treats as confidential. The Netflix agreements also contain confidentiality provisions that

prohibit disclosure of the terms of such agreements, including the terms referenced in the

Declaration. Permitting disclosure of such information could impair Netflix’s ability to negotiate

similar agreements in the future, provide an unfair advantage to its competitors, and cause

commercial harm.

                 10.    For these reasons, the Debtors and Lantern submit that good cause exists

for the Court to grant the relief requested in this Motion.

                                             NOTICE

                 11.    Notice of this Motion will be provided to the following parties or their

counsel (i) Viacom (ii) the U.S. Trustee; (iii) the Committee (iv) Netflix and (v) parties entitled




                                                 -4-
#50477212 v1
               Case 18-10601-MFW        Doc 1598      Filed 10/12/18      Page 5 of 5



to receive notice in these chapter 11 cases pursuant to Bankruptcy Rule 2002. The Debtors and

Lantern submit that no other or further notice is required under the circumstances.

                                         CONCLUSION

                WHEREFORE, the Debtors and Lantern respectfully request that the Court enter

the proposed order, substantially in the form attached hereto as Exhibit A, granting the relief

requested in this Motion and such other and further relief as is just and proper.

Dated: October 12, 2018
Wilmington, DE

/s/ Zachary I. Shapiro                             /s/ Evelyn J. Meltzer
RICHARDS, LAYTON & FINGER, P.A.                    PEPPER HAMILTON LLP
Mark D. Collins (No. 2981)                         David B. Stratton, Esq. (No. 960)
Russell C. Silberglied (No. 3462)                  Evelyn J. Meltzer, Esq. (No. 4581)
Paul N. Heath (No. 3704)                           Hercules Plaza, Suite 5100
Zachary I. Shapiro (No. 5103)                      1313 N. Market Street
Brett M. Haywood (No. 6166)                        Wilmington, DE 19801
David T. Queroli (No. 6318)                        Telephone: (302) 777-6500
One Rodney Square                                  Email: stratton@pepperlaw.com
920 North King Street                                      meltzere@pepperlaw.com
Wilmington, DE 19801
Telephone: (302) 651 7700
Facsimile:      (302) 651-7701

- and -                                            - and -

CRAVATH, SWAINE & MOORE LLP                        AKIN GUMP STRAUSS HAUER & FELD LLP
Paul H. Zumbro (admitted pro hac vice)             Meredith A. Lahaie, Esq. (admitted pro hac vice)
George E. Zobitz (admitted pro hac vice)           Michael S. Stamer, Esq. (admitted pro hac vice)
Karin A. DeMasi (admitted pro hac vice)            One Bryant Park
Worldwide Plaza                                    Bank Of America Tower
825 Eighth Avenue                                  New York, NY 10036
New York, NY 10019                                 Email: mlahaie@akingump.com
Telephone: (212) 474-1000                                 mstamer@akingump.com
Facsimile: (212) 474-3700

Attorneys for the Debtors                          Attorneys for Lantern Entertainment, LLC




                                                -5-
#50477212 v1
